Title: From George Washington to Oliver Wolcott, Jr., 18 August 1795
From: Washington, George
To: Wolcott, Oliver Jr.


          
            Dear Sir,
            Augt 18th 1795.
          
          The letter herewith, will shew that I did not understand, or attend to what I was about, when I put the check on the Pennsylvania Bank into your hands.
          To prevent further mistakes, I give you the trouble of perusing the letter; accompanying it with a request that you will be so

good as to explain, without loss of time the mistake to the Bank; lest any thing improper should be entertained of Mr Ross[’]s conduct in this business, from my inattentions. Yours always
          
            Go: Washington.
          
        